Gould, Associate Justice.
The duly certified copy from the records of the district court of Jefferson county, of a judgment rendered in said court, was admissible in evidence without the aid of the statute making duly recorded instruments admissible, and consequently was not affected by the proviso requiring such instruments to be filed among the papers three days before the commencement of trial. R. C., 2257; Winters v. Laird, 27 Tex., 618.
In our opinion there is one ground on which the judgment of the court may have been founded and must be supported. The evidence was, we think, sufficient to support a finding that Wm. G. and S. A. McDaniel were husband and wife at the time the title to the land was made in her name, and as there was nothing to show the contrary, the evidence was sufficient to support the further finding that the land was community property and subject to the execution against W. G. McDaniel. Zorn v. Tarver, 45 Tex., 520; Cooke v. Bremond, 27 Tex., 457; Veramendi v. Hutchins, 48 Tex., 550, and cases there cited.
As our opinion is that the judgment should be affirmed on this ground, it becomes unnecessary to inquire whether it might be supported on the ground of a judgment lien.
Affirmed.
[Opinion delivered April 27, 1880.]